SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of said district court be and it hereby is AFFIRMED.
Plaintiffs-appellants the Town of Huntington, New York, and the Town of Babylon, New York (collectively “the Towns”), appeal an October 27, 2000 judgment of the district court that dismissed the Town’s suit against defendants-appellees the Long Island Lighting Co ., the Long Island Power Authority, and various other related entities and officials (collectively “LILCO”). The Towns asserted, inter alia, claims under 42 U.S.C. § 1983 for violations of (1) the Fourteenth Amendment guarantee of procedural due process, (2) the Contract Clause of Article I, § 10 of the Constitution, and (3) the Takings Clause of the Fifth Amendment of the Constitution. The district court dismissed the action based on the filed-rate doctrine because it reasoned that the “plaintiffs bring suit as rate payers challenging the use made of the rate-payments that they made.” Dist.Ct.Op. at 11.
For substantially the reasons set forth in the district court’s August 14, 2000 opinion and order dismissing the case and its October 10, 2000 opinion and order denying the Towns’ motion for reconsideration, the judgment of the distinct court is hereby AFFIRMED. Costs to be borne by defendants-appellees.